EXHIBIT 10.8



 
January __, 2007



Solomon Technologies, Inc.
1400 L&R Industrial Boulevard
Tarpon Springs, Florida 34689


Re: Securities Purchase Agreement, dated as of January 17, 2007 (the “Purchase
Agreement”), by and among Solomon Technologies, Inc., a Delaware corporation
(the “Company”) and the purchasers signatory thereto (each, a “Purchaser” and,
collectively, the “Purchasers”)


Purchasers:


Pursuant to Section 2.2(a)(vi) of the Purchase Agreement and in satisfaction of
a condition of the Company’s obligations under the Purchase Agreement, the
undersigned security holder of the Company hereby irrevocably agrees that,
commencing upon the execution of the Purchase Agreement and continuing until the
earlier of (a) 12 months from the date of the Closing and (b) the date that the
Purchasers no longer hold any Debentures and Warrants (“Purchased Securities”)
purchased pursuant to the Purchase Agreement (the “Restriction Period”), the
undersigned will not offer, sell, transfer, contract to sell, hypothecate,
hedge, pledge or otherwise dispose of (or enter into any transaction which is
designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise)), directly or indirectly, including without limitation
through an affiliate of the undersigned, within any three month period, shares
of common stock of the Company now owned or hereafter acquired, whether
beneficially or of record, by the undersigned, including, but not limited to,
common stock acquired upon exercise of options or warrants or acquired upon
conversion of any other securities owned by the undersigned (collectively, the
“Securities”) in an amount that exceeds 2% of the shares of common stock of the
Company issued and outstanding as shown by the most recent report or statement
published by the Company, except by means of a private transaction (a) in an
amount of 500,000 or more shares in a single block at a price per share that is
not lower than the closing price on the Trading Day preceding the date of such
sale, as reported on the Company’s principal Trading Market or (b) in connection
with which the proposed transferee agrees in writing to be bound by all of the
provisions of this agreement prior to the consummation of such private
transaction. Notwithstanding the foregoing, this agreement shall be void ab
initio if the Closing does not occur on or before January 16, 2007. Capitalized
terms used but not defined herein shall have the meanings set forth in the
Purchase Agreement.


The undersigned acknowledges that the execution, delivery and performance of
this letter agreement (this “Letter Agreement”) is a material inducement to each
Purchaser to complete the transactions contemplated by the Purchase Agreement
and that each Purchaser (which shall be a third party beneficiary of this Letter
Agreement) and the Company shall be entitled to specific performance of the
undersigned’s obligations hereunder. The undersigned hereby represents that the
undersigned has the power and authority to execute, deliver and perform this
Letter Agreement, that the undersigned has received adequate consideration
therefore and that the undersigned will indirectly benefit from the closing of
the transactions contemplated by the Purchase Agreement.



--------------------------------------------------------------------------------


Solomon Technologies, Inc.
January ___, 2007
Page 2
 
 
This letter agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, Purchasers holding at least
67% of the Purchased Securities and the undersigned. This letter agreement shall
be construed and enforced in accordance with the laws of the State of New York
without regard to the principles of conflict of laws. The undersigned hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court sitting in the Southern District of New York and the courts of the State
of New York located in Manhattan, for the purposes of any suit, action or
proceeding arising out of or relating to this Letter Agreement, and hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that (i) it is not personally subject to the jurisdiction of such court,
(ii) the suit, action or proceeding is brought in an inconvenient forum, or
(iii) the venue of the suit, action or proceeding is improper. The undersigned
hereby waives any right to a trial by jury. Nothing contained herein shall be
deemed to limit in any way any right to serve process in any manner permitted by
law. The undersigned agrees and understands that this Letter Agreement does not
intend to create any relationship between the undersigned and each Purchaser.




*****************
 


--------------------------------------------------------------------------------


Solomon Technologies, Inc.
January ___, 2007
Page 3



The undersigned agrees that the undersigned will permit:


1. A copy of this Agreement to be available from the Company or the Company's
transfer agent upon request; and


2. A letter to be sent by counsel for the Company to the Company’s transfer
agent advising the transfer agent of these restrictions.
 

 
Very truly yours,


________________________________________
Signature
Print Name: _______________________________
Position in Company:________________________
Address for Notice:




Securities held: _____________________________

 
By signing below, the Company acknowledges the restrictions on transfer set
forth in this Letter Agreement.


SOLOMON TECHNOLOGIES, INC.
 


By: _______________________________
Name:
Title:
 

--------------------------------------------------------------------------------


 

 
January __, 2007



Solomon Technologies, Inc.
1400 L&R Industrial Boulevard
Tarpon Springs, Florida 34689


Re: Securities Purchase Agreement, dated as of January 17, 2007 (the “Purchase
Agreement”), by and among Solomon Technologies, Inc., a Delaware corporation
(the “Company”) and the purchasers signatory thereto (each, a “Purchaser” and,
collectively, the “Purchasers”)


Purchasers:


Pursuant to Section 2.2(a) of the Purchase Agreement and in satisfaction of a
condition of the Company’s obligations under the Purchase Agreement, the
undersigned security holder of the Company hereby irrevocably agrees that,
commencing upon the execution of the Purchase Agreement and continuing until the
earlier of (a) 24 months from the date of the Closing and (b) the first date by
which (i) all of the Debentures purchased pursuant to the Purchase Agreement
have been redeemed or converted and all of the shares of common stock, if any,
issued upon conversion of the Debentures have been sold and (ii) 70% of the
Warrants purchased pursuant to the Purchase Agreement have been exercised (the
“Restriction Period”) the undersigned will not offer, sell, transfer, contract
to sell, hypothecate, hedge, pledge or otherwise dispose of (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise)), directly or indirectly, including without
limitation through an affiliate of the undersigned, within any three month
period, any shares of common stock of the Company acquired upon conversion of
shares of Series C Preferred Stock of the Company owned by the undersigned
(collectively, the “Securities”) except by means of a private transaction in
connection with which the proposed transferee agrees in writing to be bound by
all of the provisions of this agreement prior to the consummation of such
private transaction. Notwithstanding the foregoing, this agreement shall be void
ab initio if the Closing does not occur on or before January 16, 2007.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Purchase Agreement.


The undersigned acknowledges that the execution, delivery and performance of
this letter agreement (this “Letter Agreement”) is a material inducement to each
Purchaser to complete the transactions contemplated by the Purchase Agreement
and that each Purchaser (which shall be a third party beneficiary of this Letter
Agreement) and the Company shall be entitled to specific performance of the
undersigned’s obligations hereunder. The undersigned hereby represents that the
undersigned has the power and authority to execute, deliver and perform this
Letter Agreement, that the undersigned has received adequate consideration
therefore and that the undersigned will indirectly benefit from the closing of
the transactions contemplated by the Purchase Agreement.


This letter agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, Purchasers holding at least
67% of the Debentures and Warrants purchased pursuant to the Purchase Agreement
and the undersigned. This letter agreement shall be construed and enforced in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws. The undersigned hereby irrevocably submits to
the exclusive jurisdiction of the United States District Court sitting in the
Southern District of New York and the courts of the State of New York located in
Manhattan, for the purposes of any suit, action or proceeding arising out of or
relating to this Letter Agreement, and hereby waives, and agrees not to assert
in any such suit, action or proceeding, any claim that (i) it is not personally
subject to the jurisdiction of such court, (ii) the suit, action or proceeding
is brought in an inconvenient forum, or (iii) the venue of the suit, action or
proceeding is improper. The undersigned hereby waives any right to a trial by
jury. Nothing contained herein shall be deemed to limit in any way any right to
serve process in any manner permitted by law. The undersigned agrees and
understands that this Letter Agreement does not intend to create any
relationship between the undersigned and each Purchaser.



--------------------------------------------------------------------------------


Solomon Technologies, Inc.
January ___, 2007
Page 2
 
 
This Letter Agreement shall be binding on successors and assigns of the
undersigned with respect to the Securities and any such successor or assign
shall enter into a similar agreement for the benefit of the Purchasers.


*****************
 


--------------------------------------------------------------------------------


Solomon Technologies, Inc.
January ___, 2007
Page 3



The undersigned agrees that the undersigned will permit:


1. A copy of this Agreement to be available from the Company or the Company's
transfer agent upon request; and


2. A letter to be sent by counsel for the Company to the Company’s transfer
agent advising the transfer agent of these restrictions.
 

 
Very truly yours,




________________________________________
Signature
Print Name: _______________________________
Position in Company:________________________
Address for Notice:




Securities held: _____________________________



By signing below, the Company acknowledges the restrictions on transfer set
forth in this Letter Agreement.


SOLOMON TECHNOLOGIES, INC.
 


By: ________________________
Name:
Title:
 
 

--------------------------------------------------------------------------------

